PER CURIAM.
This is an appeal by the plaintiff from a summary judgment entered by the district court in favor of the defendants in a private antitrust suit. The plaintiff is the owner of the Yorktown Theatre. One of the defendants is the lessee-operator of the Yorktown Theatre. Another is the operator of a neighboring theatre, the Glenside Theatre, another is a motion picture exhibitor, and the others are motion picture distributors and a service company for two of the defendants. The complaint alleged a conspiracy by the defendants in settlement of an antitrust suit brought by the former operator of the Glenside Theatre to permit it to have a key-run of motion pictures equivalent to that enjoyed by the Yorktown Theatre. This, it was averred, resulted in decreased receipts by the Yorktown Theatre which in turn resulted in diminished percentage rentals received by the plaintiff under its lease. Treble damages were claimed.
The district court entered judgment for the defendants upon the authority of Harrison v. Paramount Pictures, Inc., 3 Cir., 1954, 211 F.2d 405, certiorari denied 348 U.S. 828, 75 S.Ct. 45, 99 L.Ed. 653. In that case we affirmed a well considered opinion by Chief Judge Kirkpatrick, 115 F.Supp. 312, holding, inter alia, that a non-operating lessor-owner of a motion picture theatre who is entitled to rental based on a percentage of receipts is nonetheless not a “person * * injured in his business or property” within the meaning of section 4 of the Clayton Act, 15 U.S.C.A. § 15, and, therefore, is not entitled to bring suit under the Act for an alleged conspiracy relating to the licensing of pictures at the theatre by the lessee-operator. The rule thus laid down is sound and we adhere to it. It compelled the entry of judgment for the defendants in this case.
The judgment of the district court will accordingly be affirmed.